IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 00-60831
                                   Summary Calendar



BRENDA L. McROREY,
                                                        Plaintiff-Appellant,
                                          versus

LARRY G. MASSANARI, ACTING
COMMISSIONER OF SOCIAL SECURITY,
                                                        Defendant-Appellee.

                 __________________________________________
                    Appeal from the United States District Court
                       for the Southern District of Mississippi
                             USDC No. 4:99-CV-97-LS
                 __________________________________________
                                  August 23, 2001


Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*

       Brenda L. McRorey appeals the district court’s decision affirming the

determination by the Commissioner of Social Security that she is not disabled within

the meaning of the Social Security Act. McRorey maintains that the Administrative
Law Judge erred in determining that her testimony, and that of her daughter, were

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
not fully credible. The record reflects that the ALJ considered McRorey’s
subjective complaints of pain, evaluated her allegations in light of the objective

medical evidence, and made a credibility determination based on all of the evidence

presented, lay and expert. The ALJ’s evaluation of the credibility of McRorey’s
subjective complaints is due judicial deference because it is supported by substantial

evidence.1

      McRorey also contends that the ALJ did not give sufficient weight to the

opinion of her treating physician, Randy Nance, M.D. The ALJ determined that Dr.
Nance’s medical assessment of McRorey’s impairment and physical restrictions
was not supported by the more recent objective medical evidence in the record, or
by the consultative physical examinations performed by two different physicians.

We must conclude that the ALJ did not err in evaluating Dr. Nance’s medical
assessment in the context of the entire medical evidence of record.2

      The judgment appealed is AFFIRMED.




      1
       Villa v. Sullivan, 895 F.2d 1019, 1024 (5th Cir. 1990); see also Newton v. Apfel,
209 F.3d 448, 459 (5th Cir. 2000).
      2
        Chaparro v. Bowen, 815 F.2d 1008, 1010 (5th Cir. 1987)(a thorough, detailed
report from a consultative physician can constitute substantial evidence to support a
finding); see also Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).
                                           2